Exhibit Ur-Energy Inc. (a Development Stage Company) Management’s Discussion and Analysis September 30, 2008 (expressed in Canadian dollars) UR-ENERGY INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Nine Month Periods Ended September 30, 2008 (Information as at November 6, 2008 unless otherwise noted) Introduction The following provides management’s discussion and analysis of results of operations and financial condition for the three and nine month periods ended September 30, 2008 and 2007. Management’s Discussion and Analysis was prepared by Company management and approved by the Board of Directors on November 6, 2008.This discussion and analysis should be read in conjunction with the Company’s audited annual consolidated financial statements for the years ended December 31, 2007 and 2006. The Company was incorporated on March 22, 2004 and completed its first year-end on December 31, 2004.All figures are presented in Canadian dollars, unless otherwise noted, and are in accordance with Canadian generally accepted accounting principles.The consolidated financial statements include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc.; NFU Wyoming, LLC; Lost Creek ISR, LLC; The Bootheel Project, LLC; NFUR Bootheel, LLC; Hauber Project LLC; NFUR Hauber, LLC; ISL Resources Corporation; ISL Wyoming, Inc.; and CBM-Energy Inc. All inter-company balances and transactions have been eliminated upon consolidation.
